
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14(b)

MDS PROTEOMICS INC.

as Company

and

CEPHALON, INC.

as Lender

--------------------------------------------------------------------------------


SECURITY AGREEMENT

January 7, 2003

--------------------------------------------------------------------------------


STIKEMAN ELLIOTT

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1
INTERPRETATION

Section 1.1   Terms Incorporated by Reference   1 Section 1.2   Definitions   1
Section 1.3   Statutes   4 Section 1.4   Agreements   4 Section 1.5   Certain
Phrases, etc   4 Section 1.6   Gender and Number   5 Section 1.7   Headings,
etc.   5 Section 1.8   Schedules   5
ARTICLE 2
SECURITY
Section 2.1
 
Grant of Security
 
5 Section 2.2   Obligations Secured   6 Section 2.3   Attachment   6 Section 2.4
  Scope of Security Interest   7 Section 2.5   Grant of Licence to Use
Intellectual Property   8 Section 2.6   Care and Custody of Collateral   8
Section 2.7   Amalgamation   8 Section 2.8   Dealing with the Securities, etc.  
8 Section 2.9   Rights of the Company   9
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Section 3.1
 
Other Financing Statements
 
9 Section 3.2   Ownership of Collateral   10 Section 3.3   Locations   10
Section 3.4   Authorization; Consent   10 Section 3.5   Accounts   10 Section
3.6   Equity Interests and Instruments   11 Section 3.7   Specified Contracts  
11 Section 3.8   Documents of Title   12 Section 3.9   Intellectual Property  
12
ARTICLE 4
COVENANTS
Section 4.1
 
Use and Disposition of Collateral
 
12 Section 4.2   Change of Name, Locations, etc   13 Section 4.3   Records;
Inspection   13 Section 4.4   Accounts   14 Section 4.5   Instruments   14
Section 4.6   Equipment   14 Section 4.7   Location of Inventory   14 Section
4.8   Contracts   15 Section 4.9   Taxes   15 Section 4.10   Insurance   15

(i)

--------------------------------------------------------------------------------

Section 4.11   Collateral in Possession of Third Party; Delivery of Collateral  
16 Section 4.12   Perfection and Protection of Security Interest   16 Section
4.13   Intellectual Property   17
ARTICLE 5
ENFORCEMENT
Section 5.1
 
Enforcement
 
18 Section 5.2   Remedies   18 Section 5.3   Additional Rights   19 Section 5.4
  Receiver's Powers   20 Section 5.5   Appointment of Attorney   20 Section 5.6
  Realization on Partnership Interests and ULC/LLC Interests   20 Section 5.7  
Dealing with the Collateral   20 Section 5.8   Standards of Sale   21 Section
5.9   Dealings by Third Parties   21 Section 5.10   Application of Proceeds   21
ARTICLE 6
GENERAL
Section 6.1
 
Discharge
 
22 Section 6.2   Amendments, etc.   22 Section 6.3   Waivers   22 Section 6.4  
No Merger   22 Section 6.5   Further Assurances   22 Section 6.6   Supplemental
Security   22 Section 6.7   Notices   23 Section 6.8   Successors and Assigns  
23 Section 6.9   Severability   23 Section 6.10   Lender Not A Partner Or Member
Etc   23 Section 6.11   Governing Law   24 Section 6.12   Confidentiality   24

(ii)

--------------------------------------------------------------------------------


SECURITY AGREEMENT


        Security Agreement dated January 7, 2003 made by MDS Proteomics Inc., a
company governed by the laws of Canada (the "Company") to and in favour of
Cephalon, Inc., a Delaware Corporation (the "Lender").

RECITALS:

(a)The Lender has agreed to purchase a 5% secured convertible note due
January 7, 2010 in the principal amount of US$30,000,000.00 (such 5% secured
convertible note as it may at any time or from time to time be amended,
supplemented, restated or replaced the "Note") from the Company upon the terms
and conditions contained in a note purchase agreement between the Company and
the Lender dated as of January 7, 2003 (such note purchase agreement as it may
at any time or from time to time be amended, supplemented, restated or replaced,
the "Purchase Agreement"); and

(b)The Company has agreed to execute and deliver this security agreement to and
in favour of the Lender as security for the payment and performance of the
Company's obligations to the Lender under the Note and the Purchase Agreement
and the other Related Documents (as herein defined).

        In consideration of the foregoing and other good and valuable
consideration (the receipt and adequacy of which are acknowledged), the Company
agrees as follows:


ARTICLE 1
INTERPRETATION


Section 1.1    Terms Incorporated by Reference.

        Terms defined in the Personal Property Security Act (Ontario) (as
amended from time to time, the "PPSA") and used in this security agreement shall
have the same meanings herein as in the PPSA. All capitalized terms used herein
and not otherwise defined herein have the meanings given to them in the Purchase
Agreement.

Section 1.2    Definitions.

        When used in this security agreement, the following terms shall have the
following meanings:

        "Accounts" means, collectively:

(a)any "account" as such term is defined in the PPSA as in effect on the date
hereof and any right to payment for goods sold or leased or services performed
whether now in existence or arising from time to time hereafter, including any
right evidenced by an account, note, contract, security agreement, chattel paper
or other evidence of indebtedness or security; and

(b)all (i) security pledged, assigned, hypothecated or granted to or held by the
Company to secure the accounts and rights described in paragraph (a);
(ii) right, title and interest in and to any goods, the sale of which gave rise
to the accounts and rights described in paragraph (a); (iii) guarantees,
endorsements and indemnifications on, or of, any of the accounts and rights
described in paragraph (a); (iv) powers of attorney for the execution of any
evidence of indebtedness or security or other writing in connection with the
accounts and rights described in paragraph (a); (v) books, records, ledger
cards, and invoices relating to the accounts and rights described in
paragraph (a); (vi) evidences of the filing of financing statements and other
statements and the registration of other instruments in connection with the
accounts and rights described in paragraph (a) and amendments to the accounts
and rights described in paragraph (a), notices to other creditors or secured
parties, and certificates from filing or other registration officers;
(vii) credit information, reports and memoranda relating to the accounts and
rights described in paragraph (a); and (viii) other writings related in any way
to the accounts and rights described in paragraph (a) and this paragraph (b).

--------------------------------------------------------------------------------



"Collateral" has the meaning specified in Section 2.1.

"Copyrights" shall mean, collectively, all of the Company's copyrights,
copyright registrations and applications for copyright registration, whether
under the laws of Canada or any other country or jurisdiction, including all
recordings, supplemental registrations and derivative or collective work
registrations, and all renewals and extensions thereof, in each case whether now
owned or existing or hereafter acquired or arising.

"Contracts" means all contracts and agreements between the Company and one or
more additional parties (including any and all Investment Agreements and
licensing agreements) and all amendments, modifications, extensions and renewals
of such contracts and agreements and all rights of the Company thereunder.

"Domain Name" shall mean the combination of words and abbreviations that
represents a uniquely identifiable internet protocol address of a World Wide Web
internet location.

"Equity Interests" means Securities, Partnership Interests and ULC/LLC
Interests.

"Event of Default" has the meaning specified in the Note.

"Expenses" has the meaning specified in Section 2.2(2).

"Intellectual Property" has the meaning specified in Section 2.1(g).

"Instruments" means, (i) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, or (ii) a
letter of credit and an advice of credit if the letter or advice states that it
must be surrendered upon claiming payment thereunder, or (iii) chattel paper or
any other writing that evidences both a monetary obligation and a security
interest in or a lease of specific goods, or (iv) documents of title or any
other writing that purports to be issued by or addressed to a bailee and
purports to cover such goods in the bailee's possession as are identified or
fungible portions of an identified mass, and that in the ordinary course of
business is treated as establishing that the person in possession of it is
entitled to receive, hold and dispose of the document and the goods it covers,
or (v) any document or writing commonly known as an instrument.

"Intangibles" has the meaning specified in Section 2.1(g).

"Investment Agreements" means any partnership agreement, joint venture
agreement, limited liability company operating agreement, shareholders'
agreement or other agreement creating, governing or evidencing any Equity
Interests and to which the Company is now or hereafter becomes a party.

"IP License" shall mean any agreement now or hereafter in effect granting any
right to any third party under any Intellectual Property now or hereafter owned
by the Company or which the Company otherwise has the right to license, or any
right to make, use or sell any invention on which a Patent, now or hereafter
owned by the Company or which the Company otherwise has the right to license, is
in existence, or granting any right to the Company under any property of the
type described in the definitions of Copyrights or Trademarks herein now or
hereafter owned by any third party, or granting to the Company any right to
make, use or sell any invention on which property of the type described in the
definition of Patents herein, now or hereafter owned by any third party, is in
existence, and all rights of the Company under any such agreement.

"Lien" means any mortgage, charge, pledge, hypothecation, security interest,
assignment, encumbrance, lien (statutory or otherwise), title retention
agreement or arrangement, restrictive covenant or other encumbrance of any
nature or any other arrangement or condition that in substance secures payment
or performance of an obligation.

2

--------------------------------------------------------------------------------




"Loan Documents" means the Purchase Agreement, the Note and the "Related
Documents" as such term is defined in the Purchase Agreement, and any other
documents and instruments delivered to the Lender in connection with or pursuant
to such documents.

"Material Adverse Effect" means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Company and its Subsidiaries, on a consolidated basis, or (ii) the impairment of
the ability of the Company to perform its obligations under the Loan Documents
or of the Lender to enforce any Loan Document or collect any of the Secured
Obligations. In determining whether or not any individual event could reasonably
be expected to have a Material Adverse Effect, notwithstanding that such event
does not of itself have such effect, a Material Adverse Effect shall be deemed
to have occurred if the cumulative effect of such event and all other then
existing events could reasonably be expected to have a Material Adverse Effect.

"Mobile Goods" shall mean, collectively, all of the Company's motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, in each
case whether now owned or existing or hereafter acquired.

"Negotiable Collateral" has the meaning specified in Section 2.3(3).

"Partnership Interest" means any interest in any general partnership, limited
partnership or limited liability partnership.

"Patents" shall mean, collectively, all of the Company's letters patent, whether
under the laws of Canada or any other country or jurisdiction, all recordings
and registrations thereof and applications therefor, including without
limitation the inventions described therein, all reissues, continuations,
divisions, renewals, extensions, continuations-in-part thereof, in each case
whether now owned or existing or hereafter acquired or arising.

"Permitted Liens" means the following:

(i)Liens for taxes, assessments or other governmental charges not yet due and
payable or as to which the period of grace (not to exceed thirty (30) days), if
any, related thereto has not expired unless the same are being diligently
contested in good faith and by appropriate proceedings and then only if and to
the extent that adequate reserves therefor are maintained in accordance with
GAAP;

(ii)Inchoate or statutory Liens of contractors, subcontractors, mechanics,
workers, suppliers, materialmen, carriers and others in respect of construction,
maintenance, repair or operation of assets of the Person which are incurred in
the ordinary course of business for sums not more than thirty (30) days
delinquent or which are being contested in good faith;

(iii)easements, rights of way, servitudes, restrictions and other similar
charges or encumbrances which in the aggregate are not substantial in amount and
which do not, in any case, materially detract from the value of such property or
impair the use thereof in the ordinary conduct of the business of the Company or
its Subsidiaries;

(iv)Liens in favour of the Lender;

(v)Liens securing purchase money security agreements and capital leases,
provided that such Liens are created substantially simultaneously with the
acquisition or lease of the related asset, do not encumber any property other
than the items purchased with the proceeds of such indebtedness or leased
pursuant to such indebtedness and such Liens do not secure any amounts other
than amounts necessary to purchase or lease such items;

(vi)Liens listed and described in Schedule B; and

3

--------------------------------------------------------------------------------

(vii)Liens that are subordinate to the Security Interest.

"Person" means a natural person, partnership, limited liability partnership,
corporation, joint stock company, trust, unincorporated association, joint
venture or other entity or governmental entity or authority.

"Restricted Asset" has the meaning specified in Section 2.4(1).

"Secured Obligations" has the meaning specified in Section 2.2(1).

"Securities" means a document that is, (i) issued in bearer, order or registered
form, (ii) of a type commonly dealt in upon securities exchanges or markets or
commonly recognized in any area in which it is issued or dealt in as a medium
for investments, (iii) one of a class or series or by its terms is divisible
into a class or series of documents, and (iv) evidence of a share, participation
or other interest in property or in an enterprise or is evidence of an
obligation of the issuer, and includes an uncertificated security, but does not
include a Partnership Interest or a ULC/LLC Interest.

"Security Interest" has the meaning specified in Section 2.2(1).

"Specified Contract" has the meaning specified in Section 3.7.

"Subsidiary" or "Subsidiaries" means, with respect to any Person, any
corporation, partnership, association or other business entity of which fifty
percent (50%) or more of the total voting power of shares of stock (or
equivalent ownership or controlling interest) entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof.

"Trademarks" shall mean, collectively, all of the Company's trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source or business identifiers, designs and general
intangibles of a similar nature, whether under the laws of Canada or any other
country or jurisdiction, all recordings and registrations thereof and
applications therefor, all renewals and extensions thereof, all rights
corresponding thereto, and all goodwill associated therewith or symbolized
thereby, in each case whether now owned or existing or hereafter acquired or
arising.

"ULC/LLC Interest" means any interest in an unlimited liability company or a
limited liability company owned or otherwise held by a Person pursuant to which
such Person may become liable for the debts or any portion of the debts of such
unlimited liability company or such limited liability company.

Section 1.3    Statutes.

        Unless specified otherwise, reference in this security agreement to a
statute refers to that statute as it may be amended, or to any restated or
successor legislation of comparable effect.

Section 1.4    Agreements.

        Unless specified otherwise, reference in this security agreement to any
agreement refers to that agreement as it may be amended, supplemented, restated,
modified or replaced from time to time.

Section 1.5    Certain Phrases, etc.

        In this security agreement the words "including" and "includes" mean
"including (or includes) without limitation".

4

--------------------------------------------------------------------------------


Section 1.6    Gender and Number.

        Any reference in this security agreement to gender shall include all
genders and words importing the singular number only shall include the plural
and vice versa.

Section 1.7    Headings, etc.

        The division of this security agreement into Articles and Sections and
the insertion of headings are for convenient reference only and are not to
affect its interpretation. The expressions "Article" and "Section" followed by a
number mean and refer to the specified Articles or Section of this security
agreement.

Section 1.8    Schedules.

        The Schedules attached to this security agreement shall, for all
purposes of this security agreement, form an integral part of it.


ARTICLE 2
SECURITY


Section 2.1    Grant of Security.

        Subject to Section 2.4, the Company grants to the Lender a security
interest in all the Company's right, title and interest in and to the property,
assets and undertaking of the Company now owned or hereafter acquired
(collectively, the "Collateral") including, without limitation, any and all of
the Company's:

(a)inventory including goods held for sale, lease or resale, goods furnished or
to be furnished to third parties under contracts of lease, consignment or
service, goods which are raw materials or work in process, goods used in or
procured for packing and materials used or consumed in the business of the
Company;

(b)equipment, machinery, furniture, fixtures, plants, vehicles and other goods
of every kind and description and all licences and other rights and all records,
files, charts, plans, drawings, specifications, manuals and documents relating
thereto;

(c)Accounts;

(d)money, documents of title, chattel paper;

(e)all Securities and Instruments including the Securities and Instruments
listed in Schedule A but excluding any Securities in ProFold Inc. or
Zyomyx, Inc. for so long as the Company owns less than 100% of the issued and
outstanding shares of such Person;

(f)all Partnership Interests and ULC/LLC Interests including the Partnership
Interests and ULC/LLC Interests listed in Schedule A;

(g)intangibles including all security interests, goodwill, choses in action and
other contractual benefits and all Copyrights, Patents, Trademarks and Domain
Names and other intellectual property (collectively, the "Intellectual
Property");

(h)substitutions and replacements of and increases, additions and, where
applicable, accessions to the property described in
Section 2.1(a)—Section 2.1(g) inclusive; and

(i)proceeds in any form derived directly or indirectly from any dealing with all
or any part of the property described in Section 2.1(a)—Section 2.1(h) inclusive
of the proceeds of such proceeds.

5

--------------------------------------------------------------------------------



Section 2.2    Obligations Secured.

(1)The security interest granted hereby (the "Security Interest") secures the
payment and performance of all debts, liabilities and obligations including all
charges and fees of the Lender whether present or future, direct or indirect,
absolute or contingent, matured or unmatured, at any time or from time to time
due or accruing due and owing by or otherwise payable by the Company to the
Lender, however or wherever incurred, and in any currency, and whether incurred
by the Company alone or with another or others and whether as principal or
surety due from the Company to the Lender pursuant to or in connection with the
Purchase Agreement or the Note or any other Loan Document and all Expenses (the
"Secured Obligations").

(2)The Company shall be liable for all expenses, costs and charges incurred by
or on behalf of the Lender, in connection with this security agreement from and
after date of this security agreement, the Security Interest or the Collateral
(the "Expenses"), including all reasonable legal fees, court costs, receiver's
or agent's remuneration and other expenses of taking possession of, repairing,
protecting, insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment of the Collateral or other lawful
exercises of the powers conferred by the Purchase Agreement or the Note or any
other Loan Document, and of taking, defending or participating in any action or
proceeding in connection with any of the foregoing matters or otherwise in
connection with the Lender's interest in any Collateral, whether or not directly
relating to the enforcement of this security agreement or the Purchase Agreement
or the Note or any other Loan Document.

Section 2.3    Attachment.

(1)The Company acknowledges that (i) value has been given, (ii) it has rights in
the Collateral (other than after-acquired Collateral), (iii) it has not agreed
to postpone the time of attachment of the Security Interest, and (iv) it has
received a duplicate original copy of this security agreement.

6

--------------------------------------------------------------------------------



(2)If any Security or Instrument is now or at any time hereafter becomes
evidenced, in whole or in part, by uncertificated securities registered or
recorded in records maintained by or on behalf of the issuer thereof in the name
of a clearing agency or a custodian or of a nominee of either, the Company
shall, at the request of the Lender, cause the Security Interest to be entered
in the records of the clearing agency or custodian and provide evidence of such
notation to the Lender.

(3)The Company hereby deposits with the Lender any and all certificates
evidencing the Equity Interests listed in Schedule A, (i) duly endorsed for
transfer in blank in the case of Securities, and (ii) delivered with a power of
attorney duly endorsed for transfer in blank in the case of ULC/LLC Interests or
Partnership Interests. If the Company acquires any Instrument, Security or
negotiable document of title constituting Collateral, other than ULC/LLC
Interests or Partnership Interests, (collectively, "Negotiable Collateral"), the
Company will, within 10 Business Days after receipt, notify the Lender thereof,
and upon request by the Lender will promptly deliver to the Lender the
Negotiable Collateral as security for the Secured Obligations and shall, at the
reasonable request of the Lender (i) cause the transfer of the Negotiable
Collateral to the Lender to be registered wherever, in the reasonable opinion of
the Lender, such registration may be required or advisable, (ii) duly endorse
the same for transfer in blank or as the Lender may reasonably direct, and
(iii) upon request of the Lender, use commercially reasonable efforts to deliver
to the Lender any and all powers of attorney or consents or other documents
which may be necessary to effect the transfer of the Negotiable Collateral to
the Lender or any third party. If the Company acquires any ULC/LLC Interests or
Partnership Interests, the Company will within 10 Business Days after receipt,
notify the Lender thereof, and upon written request by the Lender will promptly
deliver to the Lender the certificates evidencing the ULC/LLC Interests or
Partnership Interests as security for the Secured Obligations and shall, at the
reasonable request of the Lender use commercially reasonable efforts to deliver
to the Lender any and all powers of attorney duly endorsed for transfer of the
ULC/LLC Interests or Partnership Interests in blank.

(4)The Company will promptly inform the Lender in writing of the acquisition by
the Company of any personal property of the type described in Schedule A to this
security agreement and which is not adequately described therein, and the
Company will execute and deliver, at its own expense, from time to time,
amendments to this security agreement and its schedules or additional security
agreements or schedules as may be reasonably required by the Lender.

Section 2.4    Scope of Security Interest.

(1)To the extent that the creation of the Security Interest would constitute a
breach or permit the acceleration or termination of any Contract, licence or
permit of the Company which constitutes Collateral (each, a "Restricted Asset"),
the Security Interest created hereunder will constitute a trust created in
favour of the Lender pursuant to which the Company shall hold as trustee its
interest in all proceeds arising under or in connection with the Restricted
Asset in trust for the Lender on the following basis:

(i)until the Security Interest has become enforceable, the Company shall be
entitled to receive all such proceeds; and

(ii)whenever the Security Interest has become enforceable, all rights of the
Company to receive such proceeds shall cease, the Company shall at the request
of the Lender take all such actions to collect and enforce payment and other
rights arising under the Restricted Asset in accordance with the instructions of
the Lender and all such proceeds arising under or in connection with the
Restricted Asset shall be immediately paid over to the Lender.

Other than in the normal course of the Company's business, the Company shall not
exercise any rights of set-off with respect to amounts payable under or in
connection with any Restricted Asset.

7

--------------------------------------------------------------------------------

(2)Until the Security Interest shall have become enforceable, the grant of the
Security Interest in the Intellectual Property shall not affect in any way the
Company's rights to commercially exploit the Intellectual Property (including
but not limited to the licensing or disposition thereof), defend it, enforce the
Company's rights in it or with respect to it against third parties in any court
or claim and be entitled to receive any damages with respect to any infringement
of it, provided that such action is not in breach of this security agreement or
the Purchase Agreement, or the Note or any other Loan Document.

(3)The Security Interest shall not extend to consumer goods.

(4)The Security Interest shall not extend or apply to the last day of the term
of any lease or sublease or any agreement for a lease or sublease, now held or
hereafter acquired by the Company in respect of real property, but the Company
shall stand possessed of any such last day upon trust to assign and dispose of
it as the Lender may direct.

Section 2.5    Grant of Licence to Use Intellectual Property.

        At such time as the Lender shall be lawfully entitled to exercise its
rights and remedies and for purposes of enabling the Lender to exercise its
rights and remedies pursuant to Article 5 and for no other purpose, the Company
grants to the Lender an irrevocable, nonexclusive licence (exercisable without
payment of royalty or other compensation to the Company) to use, assign or
sublicense any of the Intellectual Property wherever the same may be located,
including in such licence access to (i) all media in which any of the licensed
items may be recorded or stored, and (ii) all computer programs used for
compilation or print-out.

Section 2.6    Care and Custody of Collateral.

(1)The Lender shall have no obligation to keep Collateral in its possession
identifiable.

(2)The Lender may, after the Security Interest shall have become enforceable,
(i) notify any person obligated on an account or on chattel paper or any obligor
on an instrument to make payments to the Lender whether or not the Company was
previously making collections on such accounts, chattel paper or instruments,
and (ii) assume control of any proceeds arising from the Collateral.

Section 2.7    Amalgamation.

        The Company acknowledges and agrees that if it amalgamates or merges
with or into any other corporation or corporations, then (i) the term "Company"
shall extend to and include the continuing corporation from such amalgamation or
merger, (ii) the term "Secured Obligations" will extend to and include the
Secured Obligations of each of the amalgamating or merging corporations at the
time of such amalgamation or merger arising thereafter, and (iii) the Collateral
hereby secured and the Security Interests over the Collateral of the Company
will extend to and include all of the property, assets and undertakings of each
of the amalgamating or merging corporations at the time of such amalgamation or
merger and any and all property, assets and undertakings of the continuing
corporation from such amalgamation or merger thereafter owned or acquired by
such continuing corporation.

Section 2.8    Dealing with the Securities, etc.

        The Lender need not see to the collection of dividends or distributions
on, or exercise any option or right in connection with, the Securities, ULC/LLC
Interests and Instruments that are Collateral hereunder and need not protect or
preserve them from depreciating in value or becoming worthless and is released
from all responsibility for any loss of value save and except where it is wholly
attributable to the gross negligence or wilful misconduct of the Lender. The
Lender shall be bound to

8

--------------------------------------------------------------------------------


exercise in the physical keeping of such Collateral only the same degree of care
as would a prudent lender exercise with respect to securities in its
safekeeping.

Section 2.9    Rights of the Company.

(1)Until the Security Interest has become enforceable, the Company shall be
entitled to vote the Securities and to receive all cash dividends and
distributions. To the extent necessary to allow the Company to vote the
Securities, the Lender shall from time to time, at the request and the expense
of the Company, (i) execute valid proxies appointing proxyholders to attend and
act at meetings of shareholders or partners, and (ii) execute resolutions in
writing, all pursuant to the relevant provisions of the issuer's governing
legislation. Whenever the Security Interest has become enforceable, all rights
of the Company to vote (under any proxy given by the Lender (or its nominee) in
connection herewith or otherwise) or to receive dividends and distributions
shall cease and all such rights shall become vested solely and absolutely in the
Lender.

(2)The Company is the owner of the ULC/LLC Interests and as such, for greater
certainty, the Company shall continue to be a member or partner, as applicable,
of the relevant unlimited company or limited liability company or partnership
and shall retain all rights as a member or partner, as applicable, of the
relevant unlimited company or limited liability company or partnership including
without limitation the right to vote its shares or units as a member of the
relevant unlimited company or limited liability company or partnership, the
right to receive dividends or property or other distributions on its shares or
units as a member of the relevant unlimited company or limited liability company
or partnership and the right to attend meetings of the relevant unlimited
company or limited liability company or partnership. The Company agrees that no
vote shall be cast or any consent, waiver or ratification given or any action
taken or omitted to be taken which would violate or be inconsistent with any of
the terms of this security agreement, the Note, the Purchase Agreement and the
other Related Documents. Whenever the Security Interest in the ULC/LLC Interests
or Partnership Interests has become enforceable and the Lender has exercised
realization and enforcement rights pursuant to Section 5.6 of this security
agreement, all rights of the Company to exercise voting rights or to receive
dividends or property or other distributions or to attend meetings as a member
or partner of the relevant unlimited company or limited liability company or
Partnership shall cease.

(3)Any dividends or distributions received by the Company on Securities contrary
to Section 2.9(1) or any other moneys or property which may be received by the
Company after the Security Interest has become enforceable for, or in respect
of, the Collateral (other than the ULC/LLC Interests and the Partnership
Interests) shall be received as trustee for the Lender and shall be immediately
paid over to the Lender.

(4)Any moneys, dividends or distributions or other property which may be
received by the Company after the exercise of the Lender's rights of enforcement
against ULC/LLC Interests or Partnership Interests in accordance with
Section 5.6 of this security agreement shall be received as trustee for the
Lender and shall be immediately paid over to the Lender.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

Section 3.1    Other Financing Statements.

        As of the date hereof, there is no financing statement (or similar
statement or instrument of registration under the law of any jurisdiction)
covering or purporting to cover any interest of any kind in the Collateral
except as disclosed in Schedule B, and the Company will not enter into any
agreement which would give rise to the right of another Person to file in any
public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements

9

--------------------------------------------------------------------------------


relating to the Collateral, except financing statements filed or to be filed in
respect of and covering the security interests granted hereby and by the other
Loan Documents to which the Company is a party or as permitted by this security
agreement or in connection with Permitted Liens.

Section 3.2    Ownership of Collateral.

        The Company owns, or has valid rights as a lessee or licensee with
respect to, all Collateral purported to be pledged by it hereunder, free and
clear of any Liens except for the liens granted hereunder and except for other
Permitted Liens.

Section 3.3    Locations.

        Schedule C lists, as to the Company, (i) its exact legal name, (ii) the
jurisdiction of its incorporation or organization, (iii) the addresses of its
chief executive office and each other place of business, (iv) the address of
each location of all original invoices, ledgers, chattel paper, instruments and
other records or information evidencing or relating to the Collateral, and
(v) the address of each location at which any equipment or inventory (other than
Mobile Goods and goods in transit) owned by the Company is kept or maintained,
in each instance except for any new locations established in accordance with the
provisions of Section 4.2. Except as may be otherwise noted therein, all
locations identified in Schedule C are owned or leased by the Company. The
Company does not presently conduct business under any prior or other corporate
or company name or under any trade or fictitious names, except as indicated
beneath its name on Schedule C, and the Company has not entered into any
contract or granted any Lien within the past five years from the date hereof
under any name other than its legal corporate name or a trade or fictitious name
indicated on Schedule C.

Section 3.4    Authorization; Consent.

        No authorization, consent or approval of, or declaration or filing with,
any Governmental Entity (including without limitation any notice filing with
state tax or revenue authorities required to be made by account creditors in
order to enforce any Accounts in any jurisdiction) is required for the valid
execution, delivery and performance by the Company of this security agreement,
the grant by it of the Lien and security interest in favour of the Lender
provided for herein, except for (i) the filings described in Section 3.2,
(ii) in the case of Accounts owing from any federal Governmental Entity, the
filing by the Lender of a notice of assignment in accordance with the Financial
Administration Act (Canada), (iii) in the case of Equity Interests, such filings
and approvals as may be required in connection with a disposition of any such
Collateral by laws affecting the offering and sale of securities generally and
(iv) any assignment or transfer of control of any license required in connection
with the exercise of the remedies provided for herein.

Section 3.5    Accounts.

        Each Account is, or at the time it arises will be: (i) a bona fide,
valid and legally enforceable indebtedness of the account debtor according to
its terms, arising out of or in connection with the sale, lease or performance
of goods or services by the Company,(ii) subject to no material offsets,
discounts, counterclaims, contra accounts or any other defense of any kind and
character, other than warranties and discounts customarily given by the Company
in the ordinary course of business and warranties provided by applicable law,
(iii) to the extent listed on any schedule of Accounts at any time furnished to
the Lender, a true and correct statement of the amount actually and
unconditionally owing thereunder, maturing as stated in such schedule and in the
invoice covering the transaction creating such Account, and (iv) not evidenced
by any chattel paper or other instrument; or if so, any such chattel paper or
other instrument (other than invoices and related correspondence and supporting
documentation) shall promptly be duly endorsed to the order of the Lender and
delivered to the Lender to be held as Collateral hereunder. To the knowledge of
the Company, there are no facts, events or occurrences that would in any way
materially impair the validity or enforcement of any Accounts except as set
forth above.

10

--------------------------------------------------------------------------------

Section 3.6 Equity Interests and Instruments.

(1)As of the date hereof, the Equity Interests required to be pledged hereunder
by the Company consist of the number and type of shares of capital stock (in the
case of Securities) or the percentage and type of other equity interests (in the
case of Partnership Interests and ULC/LLC Interests) described beneath the
Company's name in Schedule A. The Company is the legal and beneficial owner of,
and it has good and marketable title to all Collateral consisting of one or more
Securities, ULC/LLC Interests and Partnership Interests and it has sufficient
interest in all Collateral in which a security interest is purported to be
created hereunder for such security interest to attach (subject, in each case,
to no Lien, option or adverse claim whatsoever, except the Security Interest
created by this security agreement and Permitted Liens);

(2)Except as disclosed by the Company to the Lender in the Purchase Agreement,
no person, firm or corporation has or will have any written or oral option,
warrant, right, call, commitment, conversion right, right of exchange or other
agreement or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an option, warrant, right, call, commitment, conversion
right, right of exchange or other agreement to acquire any right or interest in
any of the Collateral consisting of Securities, ULC/LLC Interests or
Instruments;

(3)The Company has full power, authority and legal right to pledge all the
Collateral consisting of Securities, ULC/LLC Interests, Partnership Interests
and Instruments pledged by it pursuant to this security agreement;

(4)All of the Collateral consisting of Securities, ULC/LLC Interests and
Instruments has been duly and validly issued and acquired, is fully paid and
non-assessable and is not subject to any capital call or other additional
capital requirement, other than insofar as ULC/LLC Interests are assessable on
winding up or bankruptcy of an unlimited company or a limited liability company;

(5)Each of the Instruments pledged hereunder, constitutes, or when executed by
the obligor thereof will to the knowledge of the Company constitute, the legal,
valid and binding obligation of such obligor, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors' rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);

(6)the pledge, collateral assignment and delivery to the Lender of the
Collateral consisting of certificated Securities pursuant to this security
agreement creates a valid and perfected first priority security interest in such
certificated Securities, and the proceeds thereof, subject to no prior Lien or
to any agreement purporting to grant to any third party a Lien on the property
or assets of such the Company which would include the Securities (other than
Permitted Liens) and the Lender is entitled to all the rights, priorities and
benefits afforded by the PPSA or other relevant personal property securities
legislation as enacted in any relevant jurisdiction to perfect security
interests in respect of such Collateral; and

(7)"possession" (within the meaning of the PPSA) has been obtained by the Lender
over all Collateral consisting of Securities and Instruments.

Section 3.7    Specified Contracts.

        As to (i) each Investment Agreement and (ii) each material Contract to
which the Company is now a party (the foregoing, collectively, "Specified
Contracts") and listed on Schedule 3.17 of the Purchase Agreement, (w) the
Company is not in default in any material respect under such Specified Contract,
and to the knowledge of the Company, none of the other parties to such Specified
Contract is in default in any material respect thereunder (except as shall have
been disclosed in writing to the Lender), (x) such Specified Contract is, or at
the time of execution will be, the legal, valid and binding

11

--------------------------------------------------------------------------------


obligation of the Company, enforceable against the Company in accordance with
the respective terms thereof, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights
generally, and to equitable principles (regardless of whether enforcement is
sought in equity or at law), and no defense, offset, deduction or counterclaim
will exist thereunder in favour of any such party, and (y) the performance by
the Company of its obligations under such Specified Contract in accordance with
its terms will not contravene any requirement of law or any contractual
restriction binding on or affecting the Company or any of its properties, and
will not result in or require the creation of any Lien upon or with respect to
any of its properties (except for Permitted Liens) and such violations or Liens
which could not reasonably be expected to have a Material Adverse Effect, and
(z) the Company has furnished the Lender with a correct and complete copy of
each Specified Contract to which it is a party as then in effect, other than
those Specified Contracts specifically identified as not having been provided in
Schedule 3.17 of the Purchase Agreement.

Section 3.8    Documents of Title.

        As of the date hereof, no bill of lading, warehouse receipt or other
document or instrument of title is outstanding with respect to any Collateral
other than Mobile Goods and inventory in transit in the ordinary course of
business to a location set forth on Schedule C or to a customer of the Company.

Section 3.9    Intellectual Property.

        Schedule D correctly set forth all Intellectual Property owned by the
Company as of the date hereof. Except to the extent such failure could not
reasonably be expected to have a Material Adverse Effect, (i) subject to any
third party(s) right or claim, the Company owns or possesses the valid right to
use all Intellectual Property; (ii) all registrations therefor have been validly
issued under applicable law and are in full force and effect; (iii) all
applicable maintenance fees, affidavits and other filings or payments associated
therewith are current and shall remain current throughout the duration of this
security agreement; (iv) no claim has been made in writing or, to the knowledge
of the Company, orally, that any of such Intellectual Property is invalid or
unenforceable or materially violates or infringes the rights of any other
Person, and, to the knowledge of the Company, there is no such material
violation or infringement in existence; (v) and to the knowledge of the Company,
no other Person is presently infringing upon the rights of the Company with
regard to any of such Intellectual Property.

ARTICLE 4
COVENANTS

Section 4.1    Use and Disposition of Collateral.

        The Company will not sell or otherwise dispose of, lease, grant any
option with respect to, or mortgage, pledge, grant any Lien with respect to or
otherwise encumber (in this Section 4.1 such actions are referred to as
"transfers") any of the Collateral or any interest therein: (i) except for the
security interest created in favour of the Lender hereunder; (ii) except for
Permitted Liens; and (iii) provided however that so long as no Event of Default
shall have occurred and be continuing, the Company may, in any lawful manner
(A) make bona fide transfers of Collateral in the ordinary course of business at
fair market value; (B) make transfers of Collateral that have no material or
economic value in the business of the Company or are obsolete or are otherwise
not required by the Company to conduct its business provided the value of the
Collateral in connection with any such latter transfer does not exceed $500,000;
and (C) otherwise, in a manner consistent with and not contrary to (A) and
(B) above, use, control, transfer and manage the Collateral in the operation of
its businesses, and receive and use the income, revenue and profits arising
therefrom and the proceeds thereof, in the same manner and with the same effect
as if this security agreement had not been made.

12

--------------------------------------------------------------------------------

Section 4.2    Change of Name, Locations, etc.

        The Company will not (i) change its name, identity or the nature of its
constitution, (ii) change its chief executive office from the location thereof
listed on Schedule C, (iii) except as otherwise permitted by this security
agreement change the jurisdiction of its incorporation or organization from the
jurisdiction listed on Schedule C (whether by merger or otherwise), or
(iii) remove any Collateral (other than Mobile Goods and goods in transit), or
any books, records or other information relating to Collateral, from the
applicable location thereof listed on Schedule C, or keep or maintain any
Collateral at a location not listed on Schedule C, unless in each case the
Company has (A) given ten (10) business days' prior written notice to the Lender
of its intention to do so, together with information regarding any such new
location and such other information in connection with such proposed action as
the Lender may reasonably request, and (B) delivered to the Lender ten
(10) business days prior to any such change or removal such documents,
instruments and financing statements as may be reasonably required by the
Lender, all in form and substance reasonably satisfactory to the Lender, paid
all necessary filing and recording fees and taxes, and taken all other actions
reasonably requested by the Lender (including, at the reasonable request of the
Lender, delivery of opinions of counsel reasonably satisfactory to the Lender to
the effect that all such actions have been taken), in order to perfect and
maintain the Lien upon and security interest in the Collateral provided for
herein.

Section 4.3    Records; Inspection.

(1)The Company will keep and maintain at its own cost and expense satisfactory
and complete records of the Accounts and all other Collateral, including without
limitation records of all payments received, all credits granted thereon, all
merchandise returned and all other documentation relating thereto, and will
furnish to the Lender from time to time such statements, schedules and reports
(including without limitation accounts receivable aging schedules) with regard
to the Collateral as the Lender may reasonably request.

(2)The Company will permit any authorized representatives of the Lender (i) to
visit and inspect any of the properties of the Company, including its financial
and accounting records, and to make copies and take extracts therefrom, and
(ii) to discuss its affairs, finances and business with its officers, employees
and certified public accountants, at such reasonable times during normal
business hours and as often as may be reasonably requested. Without in any way
limiting the foregoing, the Company will participate and will cause its key
management to participate in a meeting with the Lender at least once during each
year, which meeting shall be held at such time and such place in Toronto,
Ontario as may be reasonably requested by the Lender and consented to by the
Company, which consent shall not be unreasonably withheld. The Company and the
Lender shall be responsible for the payment of their respective expenses in
connection with any such meeting.

(3)In addition to the rights of inspection of the Lender under Section 4.3(2),
the Company shall, from time to time at such times as may be reasonably
requested by the Lender and upon reasonable notice, (i) make available to the
Lender for inspection and review (pursuant to Section 4.3(2)) at the Company's
offices copies of all invoices and other documents and information relating to
the Collateral (including without limitation itemized schedules of all
collections of Accounts, showing the name of each account debtor, the amount of
each payment and such other information as the Lender shall reasonably request),
(ii) during any such inspection pursuant to Section 4.3(2), permit the Lender or
its representatives to visit its offices or the premises upon which any
Collateral may be located, inspect its books and records and make copies and
memoranda thereof, (iii) during any such inspection pursuant to Section 4.3(2)
hereof, permit the Lender to inspect the Collateral (including without
limitation Inventory), and (iv) permit the Lender to discuss its finances and
affairs with its officers and independent accountants and take any other actions
reasonably

13

--------------------------------------------------------------------------------

necessary for the protection of the interests of the Lender in the Collateral.
At the reasonable request of the Lender, the Company will legend, in form and
manner reasonably satisfactory to the Lender, the books, records and materials
evidencing or relating to the Collateral with an appropriate reference to the
fact that the Collateral has been assigned to the Lender and that the Lender has
a security interest therein. During the period in which an Event of Default
shall have occurred and be continuing, the Lender shall have the right to make
test verifications of Accounts in any reasonable manner and through any
reasonable medium, and the Company agrees to furnish all such reasonable
assistance and information as the Lender may reasonably require in connection
therewith.

Section 4.4    Accounts.

        Unless notified otherwise by the Lender in accordance with the terms
hereof, the Company shall endeavour to the extent commercially reasonable to
collect its Accounts and all amounts owing to it thereunder and shall apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balances thereof, and in connection therewith shall, at the
reasonable request of the Lender, take such action as the Lender may deem
reasonably necessary or advisable (within applicable laws) to enforce such
collection. The Company shall not, except to the extent done in the ordinary
course of its business consistent with past practice and in accordance with
sound business judgment and provided that no Event of Default shall have
occurred and be continuing, (i) grant any extension of the time for payment of
any Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, in whole or in part, any Person or property liable for
the payment of any Account, or (iv) allow any credit or discount on any Account.
The Company shall promptly inform the Lender of any disputes with any account
debtor or obligor and of any claimed offset and counterclaim that may be
asserted with respect thereto involving, in each case, US$250,000, or more,
where the Company reasonably believes that the likelihood of payment by such
account debtor is materially impaired, indicating in detail the reason for the
dispute, all claims relating thereto and the amount in controversy.

Section 4.5    Instruments.

        The Company agrees that if any intercompany obligations, Accounts or
other Collateral shall at any time be evidenced by a promissory note, chattel
paper, electronic chattel paper or other Instrument, any such promissory note,
chattel paper, electronic chattel paper or other Instrument shall be in form
suitable for transfer by delivery and shall be promptly delivered to the Lender
to be held as Collateral hereunder, together with appropriate endorsements or
other necessary instruments of registration, transfer or assignment, duly
executed and in form and substance reasonably satisfactory to the Lender, and in
each case together with such other instruments or documents as the Lender may
reasonably request from time to time.

Section 4.6    Equipment.

        Except as conducted in the ordinary course of business, the Company
shall not knowingly permit any Equipment to become a fixture to any real
property.

Section 4.7    Location of Inventory.

        The Company agrees that it shall not permit an amount of inventory
exceeding US$100,000 to be in the possession of any bailee, warehouseman, agent
or processor at any time unless such bailee, warehouseman, agent or processor
shall have been notified of the security interest created by this security
agreement and the Company shall have exercised commercially reasonably efforts
to obtain, at the Company's sole cost and expense, a written agreement to hold
such inventory subject to the security interest created by this security
agreement and the reasonable instructions of the Lender and

14

--------------------------------------------------------------------------------


to waive and release any Lien (whether arising by operation of law or otherwise)
it may have with respect to such inventory, such agreement to be in form and
substance reasonably satisfactory to the Lender.

Section 4.8    Contracts.

        Except to an extent that could not reasonably be expected to have a
Material Adverse Effect, the Company (i) will, at its expense, at all times
perform and comply with all terms and provisions of each Specified Contract to
which it is or hereafter becomes a party required to be performed or complied
with by it and enforce the material terms and provisions thereof in accordance
with its material terms, and (ii) will not waive, amend or modify any material
provision thereof in any manner other than in the ordinary course of business of
such the Company in accordance with past practice (provided that in no event may
any waiver, amendment or modification be made that would materially adversely
affect the interests of the Lender under the Loan Documents). The Company has
delivered copies of each Specified Contract to which it is a party other than
those Specified Contracts specifically identified as not having been provided on
Schedule 3.17 of the Purchase Agreement and will deliver each amendment or
modification thereof to the Lender promptly upon the execution and delivery
thereof if such amendment or modification could reasonably be expected to have a
Material Adverse Effect unless confidentiality obligations imposed pursuant to
the Specified Contract or the amendment thereto prohibit providing a copy to the
Lender. The Company will use commercially reasonable efforts not to enter into
any Specified Contract that by its terms prohibits the assignment of the
Company's rights and interest thereunder in the manner contemplated by this
security agreement. As to all real estate leased by the Company after the date
hereof having annual rental payments in excess of US$250,000 located in a
jurisdiction which provides for liens of landlords imposed by statute, other
than leases for retail locations, the Company shall use commercially reasonable
efforts to obtain waivers from the landlords of all such real estate,
substantially in the form of Exhibit A hereto or in such other form as shall be
reasonably acceptable to the Lender. The Company will notify the Lender promptly
in writing upon written notice of (i) any termination of any Specified Contract,
in whole or in part, or (ii) any material breach, default or event of default by
any party thereunder, in each case, if any of the foregoing could be reasonably
expected to have a Material Adverse Effect.

Section 4.9    Taxes.

        The Company will pay and discharge (i) all taxes, assessments and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto, and (ii) all lawful claims that, if unpaid, might become a Lien upon
any of its properties; provided, however, that the Company shall not be required
to pay any such tax, assessment, charge, levy or claim that is being contested
in good faith and by proper proceedings and as to which the Company has
maintained adequate reserves with respect thereto in accordance with GAAP unless
and until any Lien resulting therefrom attaches to any material part of
Collateral.

Section 4.10    Insurance.

(1)If the Company fails to obtain and maintain the type and level of insurance
obtained by companies in industries similar to the Company or to pay any premium
in whole or in part, the Lender may, without waiving or releasing any obligation
or Event of Default, at the Company's expense, but without any obligation to do
so, procure such policies or pay such premiums. All sums so disbursed by the
Lender, including attorneys' fees, court costs, expenses and other charges
related thereto, shall be payable by the Company to the Lender on demand and
shall be additional Secured Obligations hereunder, secured by the Collateral.

(2)Not less than 30 days prior to the expiration date of the insurance policies
required to be maintained by the Company, the Company will deliver to the
Lender, at the Lender's request, one

15

--------------------------------------------------------------------------------

or more certificates of insurance evidencing renewal of the insurance coverage
required hereunder plus such other evidence of payment of premiums therefor as
the Lender may reasonably request. Upon the reasonable request of the Lender
from time to time, the Company will deliver to the Lender evidence that the
insurance required to be maintained pursuant to this Section is in effect.

Section 4.11    Collateral in Possession of Third Party; Delivery of Collateral

        Without limiting the generality of any other provision of this security
agreement, the Company agrees that it shall not permit any Collateral valued in
excess of US$250,000 to be in the possession of any bailee, warehouseman, agent,
processor or other third party at any time unless such bailee or other Person
shall have been notified of the security interest created by this security
agreement (or, if required under applicable law in order to perfect the Lender's
security interest in such Collateral, such bailee or other Person shall have
acknowledged to the Lender in writing that it is holding such Collateral for the
benefit of the Lender and subject to such security interest and to the
instructions of the Lender) and the Company shall have exercised commercially
reasonable efforts to obtain from such bailee or other Person, at the Company's
sole cost and expense, the written acknowledgement described above (if not
already required by applicable law to perfect the Lender's security interest)
and to waive and release any Lien (whether arising by operation of law or
otherwise) it may have with respect to such Collateral, such agreement to be in
form and substance reasonably satisfactory to the Lender. All certificates or
instruments representing or evidencing any intercompany obligations or
Securities shall be delivered to and held by the Company or on behalf of the
Lender pursuant hereto, shall be in form suitable for transfer by delivery and,
at the Lender's reasonable request, shall be delivered together with undated
stock powers or other instruments of assignment, as applicable, duly executed in
blank, appropriate endorsements or other necessary instruments of registration,
transfer or assignment, duly executed and in form and substance reasonably
satisfactory to the Lender, and in each case such other instruments or documents
as the Lender reasonably may request. All certificates or instruments
representing or evidencing any ULC/LLC Interests or Partnership Interests shall
be held by the Company or on behalf of the Lender, with powers of attorney duly
endorsed for transfer of the ULC/LLC Interests or Partnership Interests in
blank.

Section 4.12    Perfection and Protection of Security Interest.

        The Company agrees that it shall perform, execute and deliver all acts,
agreements, and other documents as may be reasonably requested by the Lender at
any time to register, file, signify, publish, perfect, maintain, protect, and
enforce the Security Interest including (i) executing, recording and filing of
this security agreement and any other Loan Documents and financing or
continuation statements in connection therewith, in form and substance
satisfactory to the Lender, acting reasonably, and pay all taxes, fees and other
charges payable in connection therewith, (ii) delivering to the Lender the
originals of all instruments, documents and chattel paper and all other
Collateral of which the Lender reasonably determines it should have physical
possession in order to perfect and protect the Security Interest, duly endorsed
or assigned to the Lender, other than certificates or instruments representing
or evidencing any ULC/LLC Interests or Partnership Interests which shall be
delivered with powers of attorney duly endorsed for transfer in blank but shall
not be endorsed or assigned until the Security Interest in the ULC/LLC Interests
has become enforceable and the Lender has exercised realization and enforcement
rights pursuant to Section 5.6 of this security agreement, (iii) delivering to
the Lender warehouse receipts covering any portion of the Collateral located in
warehouses and for which warehouse receipts are listed, (iv) placing notations
on its books of account to disclose the Security Interest, (v) delivering to the
Lender all letters of credit on which the Company is named beneficiary, and
(vi) taking such other steps as are deemed necessary by the Lender, acting
reasonably, to maintain the Security Interest.

16

--------------------------------------------------------------------------------


Section 4.13    Intellectual Property.

(1)On a quarterly basis, the Company shall inform the Lender as to whether the
Company has acquired any registered Copyrights, Patents or Trademarks or
effected any registration of any Copyrights, Patents or Trademarks, or filed any
application for registration thereof, whether within Canada or any other country
or jurisdiction, together with information sufficient to permit the Lender, upon
its receipt of such notice, to (and the Company hereby authorizes the Lender to)
modify this security agreement, as appropriate, by amending Schedule D hereto or
to add additional schedules hereto to include any such Copyrights, Patents or
Trademarks that becomes part of the Collateral under this security agreement,
and the Company shall additionally, at its own expense, execute and deliver with
regard to any such Copyrights, Patents or Trademarks, fully completed grants of
security interest in the form acceptable to the Lender, together in all
instances with any other agreements, instruments and documents that Lender may
reasonably request from time to time to further effect and confirm the
assignment and grant of security interest created by this security agreement in
such Copyrights, Patents or Trademarks.

(2)Subject to Section 4.1, the Company (either itself or through its licensees
or its sublicensees) shall, for each material Trademark used in the conduct of
its business, use commercially reasonable efforts to (i) maintain such Trademark
in full force and effect, free from any claim of abandonment or invalidity for
non-use, (ii) maintain the quality of products and services offered under such
Trademark, (iii) display such Trademark with notice of registration to the
extent required by applicable law (iv) take all commercially reasonable steps to
police and defend such Trademark and prevent or arrest infringement, dilution or
other harm to such Trademark and (v) not knowingly use or knowingly permit the
use of such Trademark in violation of any third-party rights.

(3)Subject to Section 4.1, the Company (either itself or through its licensees
or sublicensees) will refrain from committing any act, or omitting any act,
whereby any material Patent used in the conduct of the Company's business may
become invalidated or dedicated to the public, and shall continue to mark any
products covered by such a Patent with the relevant patent number as required by
applicable patent laws.

(4)Subject to Section 4.1, the Company (either itself or through its licensees
or sublicensees) will, for each work covered by a material Copyright, continue
to publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as required under applicable copyright laws.

(5)The Company shall notify the Lender immediately if it knows or has reason to
know that any material Copyright, Patent or Trademark used in the conduct of its
business may become abandoned or dedicated to the public, or of any material
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the Canadian Intellectual
Property Office or any court) regarding the Company's ownership of any material
Copyright, Patent or Trademark, its right to register the same, or to keep and
maintain the same.

(6)Subject to Section 4.1, the Company will take all commercially reasonable
steps in any proceeding before the Canadian Intellectual Property Office or any
other office or agency in any political subdivision of Canada or in any other
country or any political subdivision thereof, to maintain and pursue each
application relating to any material Copyright, Patent or Trademark useful for
its business (and to obtain the relevant grant or registration) and to maintain
each registration of any material Copyright, Patent or Trademark useful for its
business, including the filing of applications for renewal, affidavits of use,
affidavits of incontestability and maintenance fees, and, if consistent with
sound business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.

17

--------------------------------------------------------------------------------

(7)Subject to Section 4.1, in the event that any Collateral consisting of a
material Copyright, Patent or Trademark useful in the conduct of the Company's
business is believed infringed, misappropriated or diluted by a third party, the
Company shall notify Lender promptly after it learns thereof and shall, if
consistent with sound business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Collateral.

(8)Upon the occurrence and during the continuance of an Event of Default, the
Company shall use commercially reasonably efforts to obtain all requisite
consents or approvals from the licensor of each material IP License used in the
conduct of its business included within the Collateral to effect the assignment
of all of the Company's right, title and interest thereunder to the Lender or
its designee.

ARTICLE 5
ENFORCEMENT

Section 5.1    Enforcement.

        The Security Interest shall be and become enforceable against the
Company upon the occurrence and during the continuance of an Event of Default
and in the case of the Partnership Interests or ULC/LLC Interests, in addition
to the foregoing, when notice shall have been given as set out in Section 5.6.
Any reference herein to "whenever the Security Interest has become enforceable",
shall mean, with respect to and in the case of any Security Interest in ULC/LLC
Interests, after notice has been given as set out in Section 5.6.

Section 5.2    Remedies.

(1)Whenever the Security Interest has become enforceable, the Lender may realize
upon the Collateral and enforce its rights by:

(a)entry onto any premises where Collateral consisting of tangible personal
property may be located;

(b)entry into possession of the Collateral by any method permitted by law;

(c)sale or lease of all or any part of the Collateral;

(d)collection of any proceeds arising in respect of the Collateral;

(e)exercise and enforce all rights and remedies of a holder of the Securities
and Instruments as if the Lender were the absolute owner thereof (including, if
necessary, causing the Collateral to be registered in the name of the Lender or
its nominee if not already done);

(f)instruction to all banks which have entered into a control agreement with the
Lender to transfer all moneys, Equity Interests and Instruments held by such
depositary bank to an account maintained with or by the Lender;

(g)collection, realization or sale of, or other dealing with, the Accounts;

(h)appointment by instrument in writing of a receiver (which term as used in
this security agreement includes a receiver and manager) or agent of all or any
part of the Collateral and removal or replacement from time to time of any
receiver or agent;

(i)institution of proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral;

(j)institution of proceedings in any court of competent jurisdiction for sale or
foreclosure of all or any part of the Collateral;

18

--------------------------------------------------------------------------------

(k)filing of proofs of claim and other documents to establish claims to the
Collateral in any proceeding relating to the Company; and

(l)any other remedy or proceeding authorized or permitted under the PPSA or
otherwise by law or equity.



(2)Such remedies may be exercised from time to time separately or in combination
and are in addition to, and not in substitution for, any other rights of the
Lender however created. The Lender shall not be bound to exercise any right or
remedy, and the exercise of any rights and remedies shall be without prejudice
to the rights of the Lender in respect of the Secured Obligations including the
right to claim for any deficiency.

Section 5.3    Additional Rights.

        In addition to the remedies set forth in Section 5.2, the Lender may,
whenever the Security Interest has become enforceable:

(a)require the Company, at the Company's expense, to assemble the Collateral at
a place or places designated by notice in writing and the Company agrees to so
assemble the Collateral;

(b)require the Company, by notice in writing, to disclose to the Lender the
location or locations of the Collateral and the Company agrees to make such
disclosure when so required;

(c)repair, process, modify, complete or otherwise deal with the Collateral and
prepare for the disposition of the Collateral, whether on the premises of the
Company or otherwise;

(d)carry on all or any part of the business of the Company and, to the exclusion
of all others including the Company, enter upon, occupy and use all or any of
the premises, buildings, and other property of or used by the Company for such
time as the Lender sees fit, free of charge, and the Lender shall not be liable
to the Company for any act, omission or negligence (other than arising from the
Lender's wilful misconduct or gross negligence) in so doing or for any rent,
charges, depreciation or damages incurred in connection with or resulting from
such action;

(e)require the Company to engage a consultant or consultants of the Lender's
choice, or engage a consultant or consultants on behalf of the Lender, such
consultant to receive the full cooperation and support of the Company and its
officers and employees, including unrestricted access to the premises and books
and records of the Company; all reasonable fees and expenses of any such
consultant shall be for the account of the Company and the Company hereby
authorizes any such consultant to report directly to the Lender and to disclose
to the Lender any and all information obtained by such consultant;

(f)borrow for the purpose of carrying on the business of the Company or for the
maintenance, preservation or protection of the Collateral and grant a security
interest in the Collateral, whether or not in priority to the Security Interest,
to secure repayment; and

(g)commence, continue or defend any judicial or administrative proceedings for
the purpose of protecting, seizing, collecting, realizing or obtaining
possession or payment of the Collateral, and give good and valid receipts and
discharges in respect of the Collateral and compromise or give time for the
payment or performance of all or any part of the accounts or any other
obligation of any third party to the Company.

19

--------------------------------------------------------------------------------





Section 5.4    Receiver's Powers.

(1)Any receiver appointed by the Lender shall be vested with the rights and
remedies which could have been exercised by the Lender in respect of the Company
or the Collateral and such other powers and discretions as are granted in the
instrument of appointment and any supplemental instruments. The identity of the
receiver, its replacement and its remuneration shall be within the sole and
unfettered discretion of the Lender.

(2)Any receiver appointed by the Lender shall act as agent for the Lender for
the purposes of taking possession of the Collateral, but otherwise and for all
other purposes (except as provided below), as agent for the Company. The
receiver may sell, lease, or otherwise dispose of Collateral as agent for the
Company or as agent for the Lender as the Lender may determine in its
discretion. The Company agrees to ratify and confirm all actions of the receiver
acting as agent for the Company, and to release and indemnify the receiver in
respect of all such actions.

(3)The Lender, in appointing or refraining from appointing any receiver, shall
not incur liability to the receiver, the Company or otherwise and shall not be
responsible for any misconduct or negligence of the receiver (other than
liability arising from the wilful misconduct or gross negligence of the
receiver).

Section 5.5    Appointment of Attorney.

        The Company irrevocably appoints the Lender (and any of its officers) as
attorney of the Company (with full power of substitution) to do, make and
execute, in the name of and on behalf of the Company, whenever the Security
Interest has become enforceable, all such further acts, documents, matters and
things which the Lender, acting reasonably, may deem necessary or advisable to
accomplish the purposes of this security agreement including the execution,
endorsement and delivery of documents and any notices, receipts, assignments or
verifications of the accounts. All acts of the attorney are ratified and
approved, and the attorney shall not be liable for any act, failure to act or
any other matter or thing, except for its own gross negligence or wilful
misconduct.

Section 5.6    Realization on Partnership Interests and ULC/LLC Interests.

        The Security Interest shall not be or become enforceable with respect to
Collateral that is Partnership Interests or ULC/LLC Interests unless written
notice is provided to the Company by the Lender in accordance with Section 5.1
that, (i) specifically identifies this security agreement, (ii) refers to this
Section 5.6, and (iii) stating that the Security Interest has become enforceable
with respect to the Partnership Interests and ULC/LLC Interests specifically
identified in such notice. The parties hereto agree that, unless the Lender has
become the absolute owner of Collateral consisting of Partnership Interests or
ULC/LLC Interests by exercising realization and enforcement rights pursuant to
this Section 5.6, this security agreement shall not be construed to make the
Lender liable as a member of any limited liability company, unlimited liability
company or partnership and the Lender by virtue of this security agreement or
otherwise shall not have any of the duties, obligations or liabilities of a
member of any limited liability company, unlimited liability company or
partnership.

Section 5.7    Dealing with the Collateral.

(1)The Lender shall not be obliged to exhaust its recourse against the Company
or any other person or against any other security it may hold in respect of the
Secured Obligations before realizing upon or otherwise dealing with the
Collateral in such manner as the Lender may consider desirable.

(2)The Lender may grant extensions or other indulgences, take and give up
securities, accept compositions, grant releases and discharges and otherwise
deal with the Company and with other

20

--------------------------------------------------------------------------------

persons, sureties or securities as it may see fit without prejudice to the
Secured Obligations, the liability of the Company or the rights of the Lender in
respect of the Collateral.

(3)Except as otherwise provided by law or this security agreement, the Lender
shall not be (i) liable or accountable for any failure to collect, realize or
obtain payment in respect of the Collateral, (ii) bound to institute proceedings
for the purpose of collecting, enforcing, realizing or obtaining payment of the
Collateral or for the purpose of preserving any rights of any persons in respect
of the Collateral, (iii) responsible for any loss occasioned by any sale or
other dealing with the Collateral or by the retention of or failure to sell or
otherwise deal with the Collateral, or (iv) bound to protect the Collateral from
depreciating in value or becoming worthless.

Section 5.8    Standards of Sale.

        Without prejudice to the ability of the Lender to dispose of the
Collateral in any manner which is commercially reasonable, the Company
acknowledges that:

(a)Collateral may be disposed of in whole or in part;

(b)Collateral may be disposed of by public auction, public tender or private
contract, with or without advertising and without any other formality;

(c)any assignee of such Collateral may be a customer of the Lender;

(d)a disposition of Collateral may be on such terms and conditions as to credit
or otherwise as the Lender, in its sole discretion, may deem advantageous; and

(e)the Lender may establish an upset or reserve bid or price in respect of
Collateral.

Section 5.9    Dealings by Third Parties.

(1)No person dealing with the Lender or an agent or receiver shall be required
to determine (i) whether the Security Interest has become enforceable,
(ii) whether the powers which such person is purporting to exercise have become
exercisable, (iii) whether any money remains due to the Lender by the Company,
(iv) the necessity or expediency of the stipulations and conditions subject to
which any sale or lease is made, (v) the propriety or regularity of any sale or
other dealing by the Lender with the Collateral, or (vi) how any money paid to
the Lender has been applied.

(2)Any purchaser of all or any part of the Collateral from the Lender or a
receiver or agent shall hold the Collateral absolutely, free from any claim or
right of whatever kind, including any equity of redemption, of the Company,
which it specifically waives (to the fullest extent permitted by law) as against
any such purchaser together with all rights of redemption, stay or appraisal
which the Company has or may have under any rule of law or statute now existing
or hereafter adopted.


Section 5.10    Application of Proceeds.

        All Proceeds collected by Lender upon any sale, other disposition of or
realization upon any of the Collateral, together with all other moneys received
by Lender hereunder, shall be applied as follows:

(a)first, to the payment of all costs and expenses of such sale, disposition or
other realization, including the costs and expenses of Lender and the fees and
expenses of its agents and counsel, all amounts advanced by Lender for the
account of the Company, and all other amounts payable to Lender under
Section 2.2(2);

(b)second, after payment in full of the amounts specified in clause (i) above,
to the payment of all Secured Obligations owing to Lender; and

21

--------------------------------------------------------------------------------

(c)third, after payment in full of the amounts specified in clauses (i) and
(ii) above, and following the termination of this security agreement, to the
Company or any other Person lawfully entitled to receive such surplus.


ARTICLE 6
GENERAL


Section 6.1    Discharge.

        The Security Interest shall be discharged upon, but only upon, (i) full
payment and performance of the Secured Obligations, and (ii) the Lender having
no obligations under the Loan Documents or otherwise. Upon discharge of the
Security Interest and at the request and expense of the Company, the Lender
shall execute and deliver to the Company such releases and discharges as the
Company may reasonably require.

Section 6.2    Amendments, etc.

        No amendment or waiver of any provision of this security agreement, nor
consent to any departure by the Company from such provisions, is effective
unless in writing and approved by the Lender. Any amendment, waiver or consent
is effective only in the specific instance and for the specific purpose for
which it was given.

Section 6.3    Waivers.

        No failure on the part of the Lender to exercise, and no delay in
exercising, any right under this security agreement shall operate as a waiver of
such right; nor shall any single or partial exercise of any right under this
security agreement preclude any other or further exercise of such right or the
exercise of any other right.

Section 6.4    No Merger.

        This security agreement shall not operate by way of merger of any of the
Secured Obligations and no judgment recovered by the Lender shall operate by way
of merger of, or in any way affect, the Security Interest, which is in addition
to, and not in substitution for, any other security now or hereafter held by the
Lender in respect of the Secured Obligations.

Section 6.5    Further Assurances.

        The Company shall from time to time, whether before or after the
Security Interest shall have become enforceable, do all acts and things and
execute and deliver all transfers, assignments and instruments as the Lender may
reasonably require for (i) protecting the Collateral, (ii) perfecting the
Security Interest, and (iii) exercising all powers, authorities and discretions
conferred upon the Lender. The Company shall, from time to time after the
Security Interest has become enforceable, do all acts and things and execute and
deliver all transfers, assignments and instruments as the Lender may reasonably
require for facilitating the sale or other disposition of the Collateral in
connection with its realization.

Section 6.6    Supplemental Security.

        This security agreement is in addition and without prejudice to and
supplemental all other security now held or which may hereafter be held by the
Lender.

22

--------------------------------------------------------------------------------


Section 6.7    Notices.

        Any notices, directions or other communications provided for in this
security agreement shall be in writing and given in accordance with the
provisions of the Purchase Agreement.

Section 6.8    Successors and Assigns.

        This security agreement shall be binding upon the Company, its
successors and assigns, and shall enure to the benefit of the Lender and its
successors and assigns. All rights of the Lender shall be assignable.

Section 6.9    Severability.

        If any provision of this security agreement shall be deemed by any court
of competent jurisdiction to be invalid or void or to otherwise render the
Lender subject to the status, duties, obligations, or liabilities of a member or
partner of an unlimited company or a limited liability company or a partnership
described in Section 2.9(2) hereto, other than by the exercise of realization
and enforcement rights pursuant to Section 5.6 of this security agreement, then
the provision or provisions shall be severed from this security agreement and
the remaining provisions shall remain in full force and effect.

Section 6.10    Lender Not A Partner Or Member Etc.

(1)Nothing herein shall be construed to make the Lender liable as a member of
any limited liability company or any unlimited company or as a partner of any
partnership and the Lender shall not have any of the duties, obligations or
liabilities of a member of any limited liability company or any unlimited
liability company or of a partner of any partnership by virtue of this security
agreement (except as referred to in the following sentence). The parties hereto
expressly agree that, unless the Lender shall become the absolute owner of
Collateral consisting of any ULC/LLC Interests or Partnership Interests pursuant
to Section 5.6 hereto, this security agreement shall not be construed as making
the Lender a member of any limited liability company or any unlimited liability
company or of a partner of any partnership or creating a partnership or joint
venture among the Lender and/or the Company and/or any other Person.

(2)Except as provided in the last sentence of Section 6.10(1), the Lender by
accepting this security agreement, did not intend to become a member of any
limited liability company or any unlimited liability company or a partner of any
partnership or otherwise be deemed to be a co-venturer with respect to the
Company, any limited liability company, unlimited company, partnership and/or
any other Person either before or after an Event of Default shall have occurred.
The Lender shall have only those powers set forth herein and shall assume none
of the duties, obligations or liabilities of a member of any limited liability
company or any unlimited liability company or as a partner of any partnership
except as provided in the last sentence of Section 6.10(1).

(3)The Lender shall not be obligated to perform or discharge any obligation of
the Company as a result of the security interest in ULC/LLC Interests and
Partnership Interests hereby effected.

(4)The acceptance by the Lender of this security agreement, with all the rights,
powers, privilege and authority so created, shall not at any time or in any
event obligate the Lender to appear in or defend any action or proceeding
relating to the ULC/LLC Interests or Partnership Interests to which it is not a
party, or to take any action hereunder or thereunder, or to expend any money or
incur any expenses or perform or discharge any obligation, duty or liability in
connection with the ULC/LLC Interests or Partnership Interests.

23

--------------------------------------------------------------------------------

Section 6.11    Governing Law.

        This security agreement shall be governed by and interpreted and
enforced in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein.

Section 6.12    Confidentiality.

        Except to the extent expressly authorized by this security agreement or
otherwise agreed in writing, the Parties agree that the receiving Party shall
keep confidential and shall not publish or otherwise disclose or use for any
purpose other than as permitted under this security agreement any Confidential
Information (as defined below), in whole or in part, of the disclosing Party,
except to the extent that it can be established by the receiving Party that such
Confidential Information:

(1)was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(2)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(3)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this security agreement;

(4)was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a third party who had no obligation to the disclosing Party
not to disclose such information to others; or

(5)was subsequently developed by the receiving Party without use of the
Confidential Information as demonstrated by competent written records.

        The receiving Party shall protect the confidentiality of the disclosing
Party's Confidential Information with the same degree of care that it exercises
with respect to its own information of a like nature, but in no event less than
reasonable care. Access to the disclosing Party's Confidential Information shall
be restricted to the employees, advisors, consultants and agents of the
receiving Party and its Subsidiaries, who, in each case, need to have access to
carry out a permitted use and are bound in writing to maintain the
confidentiality of such Confidential Information. The Confidential Information,
and all copies of part or all thereof, shall be and remain the exclusive
property of the disclosing Party, and the receiving Party shall acquire only
such rights as are expressly set forth in this security agreement and only for
as long as such rights are in effect.

        For purposes of this security agreement, the term "Confidential
Information" shall mean (i) all tangible materials (including all chemical and
biological materials), and (ii) all ideas and information of any kind, whether
in written, oral, graphical, machine-readable or other form, whether or not
marked or identified as confidential or proprietary, which are transferred,
disclosed or made available by either Party to the other; and the term "Party"
means a party to this security agreement.

        IN WITNESS WHEREOF the Company has executed this security agreement.

    MDS PROTEOMICS
 
 
By:
/s/  AMIL AMLANI      

--------------------------------------------------------------------------------

Authorized Signing Officer
 
 
By:
/s/  DAVID T. PATTERSON      

--------------------------------------------------------------------------------

Authorized Signing Officer


24

--------------------------------------------------------------------------------


EXHIBIT A

FORM OF
LANDLORD'S WAIVER AND CONSENT


        LANDLORD'S WAIVER AND CONSENT dated as
of                        ,            , is made by                        the
("Landlord"), for the benefit of Cephalon, Inc., having an office at 145
Brandywine Parkway, West Chester, PA 19380, Attn: General Counsel (the
"Lender").

        Subject to and in accordance with the terms and conditions of a certain
Note Purchase Agreement, dated January 7, 2003 (the "Purchase Agreement"), the
Lender has extended a loan to MDS Proteomics Inc. (the "Borrower") and secured
in whole or in part pursuant to one or more agreements, instruments and other
documents (collectively, the "Security Agreements") granting security interests
in and liens on, among other things, all presently owned and hereafter acquired
personal property (collectively, the "Collateral") of the Borrower and certain
of its subsidiaries, (the Borrower and such subsidiaries, if any, are referred
to herein collectively as the "Debtors" and each is referred to herein as a
"Debtor").

        Any or all of the Collateral is or may be installed or kept at the
premises owned by the Landlord and leased to a Debtor located
at                        , (the "Premises").

        In order to induce the Lender to make the loan to the Borrower described
in the Purchase Agreement, the Landlord has agreed to execute and deliver this
Agreement in favour of Lender.

        NOW THEREFORE, the Landlord, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, hereby agrees as
follows:

1.The Landlord (i) consents to the installation or location of the Collateral in
or on the Premises, (ii) agrees that any right, claim, title, interest or lien
in respect of any of the Collateral (including without limitation any right of
distraint, levy, execution or sale) that the Landlord may have or acquire for
any reason or in any manner (including by reason of the Collateral being
installed in or on, attached to or located in or on the Premises, or otherwise),
whether arising under any agreement, instrument or law now or hereafter in
effect, is hereby made fully subordinate, subject and inferior to every right,
claim, title, interest and lien in respect of the Collateral in favour of the
Lender to the full extent that the same secures or may hereafter secure any and
all obligations and indebtedness of every kind, now existing or hereafter
arising, of the Debtors, or any of them, to Lender, and (iii) further agrees
that the Collateral is and will remain personal property and will not become
part of the Premises.

2.The Landlord hereby agrees that so long as this Agreement is in effect, the
Landlord shall not exercise or attempt to exercise any right, assert any claim,
title or interest in or lien upon, or take any action or institute any
proceedings with respect to, the Collateral. The Landlord agrees to use
commercially reasonable efforts to give Lender written notice of any event
which, with or without the giving of notice or passage of time or both, could
result in the creation of the right of the Landlord to terminate any lease
("Lease") covering all or any part of the Premises or to accelerate any rent due
thereunder. The Landlord, simultaneously with the giving by the Landlord of any
notice of default to the then tenant under a Lease, shall send by registered or
certified mail, return receipt requested, or by a reputable overnight courier,
to Lender a photostat or xerox copy of such notice of default.

3.The Lender and its agents, representatives and designees may, at any time and
from time to time upon prior notice to the Landlord (which may be oral), enter
the Premises without the consent of the Landlord and remove and take possession
of the Collateral, provided that such parties restore any parts of the Premises
physically damaged by them in the course of removal to the condition such parts
were in prior to such entry and removal of the Collateral (but the foregoing
shall not impose any liability upon Lender for any damage by fire or other
insurable casualty). The rights, claims, interests and liens of Lender to the
Collateral located on the

--------------------------------------------------------------------------------

Premises shall be senior to the rights, claims, interests and liens of the
Landlord with respect to such Collateral.

4.The provisions hereof shall be irrevocable and remain in full force and effect
until each Debtor has fully paid and performed all of obligations to Lender
under and in accordance with the terms of all present and future agreements,
instruments and documents evidencing such obligations and all present and future
Security Agreements (in each case including any extensions, modifications and
renewals thereof or substitutions therefor at any time made), and until all
obligations, if any, of Lender to extend loans, advances, or provide other
financial accommodations to the Debtors (including any commitment to lend or
issue or confirm or participate in letters of credit) shall be terminated.

5.This Agreement shall be binding upon the Landlord and its successors and
assigns and shall inure to the benefit of Lender and its successors, assigns,
and designees. The Landlord agrees to make this Agreement known to any
transferee of the Premises and any person who may have an interest or right in
the Premises. The Landlord acknowledges and agrees that the provisions set forth
in this Agreement are, and are intended to be, an inducement and consideration
to Lender to make, or permit to remain outstanding, loans, advances and
financial accommodations to the Debtors, and Lender shall be deemed conclusively
to have relied upon such provisions in making, or permitting, to remain
outstanding, such loans, advances and financial accommodations, and Lender is
made an obligee hereunder and may directly enforce the provisions hereof.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Landlord has duly executed this Agreement as of
the date and year first above written.

    [Name of Landlord]
 
 
By:


--------------------------------------------------------------------------------

Authorized Signing Officer
 
 
By:


--------------------------------------------------------------------------------

Authorized Signing Officer

3

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
SECURITY AGREEMENT
ARTICLE 1 INTERPRETATION
ARTICLE 2 SECURITY
ARTICLE 6 GENERAL
EXHIBIT A FORM OF LANDLORD'S WAIVER AND CONSENT
